Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142526(26)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
       Plaintiff-Appellee,
                                                                    SC: 142526
  v                                                                 CoA: 298189
                                                                    Wayne CC: 99-005393-FC
  JUSTLY ERNEST JOHNSON,
        Defendant-Appellant.
  __________________________________


        On order of the Chief Justice, the motion for temporary admission to practice of
  Byron C. Lichstein is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk